In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County, dated June 20, 1978, which denied his motion for a protective order. Order modified by adding after the word "denied” the following: "except as to so much of item '5’ which requires defendant to produce copies of all statements from any witnesses to the accident and from defendant who participated in the accident. As to this part of item '5’, defendant’s motion for a protective order is granted.” As so modified, order affirmed, with $50 costs and disbursements to the defendant. Special Term erred in denying defendant’s motion for a protective order regarding Item No. "5” of plaintiffs’ notice of discovery. It called for discovery and inspection of copies of statements made by witnesses to the accident and, inter alia, statements from defendant who was a participant in the accident. It has been held that these statements constitute "Material prepared for litigation” (CPLR 3101, subd [d]) and are qualifiedly exempt from disclosure (see Finegold v Lewis, 22 AD2d 447; Zellman v Metropolitan Transp. Auth., 40 AD2d 248, 251; CPLR 3101, subd [d]). Accordingly, the order denying defendant’s motion for a protective order has been modified to the extent indicated. Hopkins, J. P., Suozzi, Cohalan and Margett, JJ., concur.